DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7 and 21 are currently amended. Claims 3-5, 22, and 24 are canceled. Claims 1, 2, 6-20, 21, 23, and 25-31 are as previously presented.
Response to Arguments
Applicant's arguments filed 7/26/2021 with respect to the rejection(s) of claim(s) 1, 2, 6-21, 23, and 25-31 under 35 USC 103 have been fully considered but have not been found persuasive.
Specifically, applicant argued that Stammen fails to teach a first second heat exchanger, which was not found persuasive as Siemmens was not relied upon for this feature.
Applicant then argued that Stammen and Siemens NPL failed to teach a plurality of distinct separate second cooling circuit. While the examiner agrees with this statement, the Patel reference was brought in for this feature so arguments which do not address the Patel reference cannot overcome the rejection which relies upon said reference. Applicant’s only reference to the Patel reference is “Applicant submits that the teaching of Patel fails to cure the above deficiencies of Stammen and Siemens NPL.” As such all of applicant’s arguments against the teaching of a secondary cooling liquid circuit were not found persuasive.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6-21, 23, and 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stammen (WO2013153018 A1, of record) in view of Siemens NPL (Sinamics S120 Chassis power units, liquid Cooled manual, of record) and Patel (US 20140103128 A1, of record). 
With respect to claim 1 Stammen teaches a machine for producing synthetic threads (“The invention relates to a device for producing synthetic threads according to the preamble of claim 1.”, Machine Translation (MT) Pg. 1), comprising at least one extruder station (extruder 1.1, Fig. 1, MT Pg. 6 P5) and at least  (control devices of the devices, 4.3 in Fig. 5, 1, 3, 4, and 5, MT Pg. 7 P2, MT Pg. 8 P2), further comprising a cooling liquid system for cooling at least one cooled controller of the at least one controller (water cooling device 6, Fig. 1, “a water cooling device 6 is provided to cool the godet drives 4.2 and the control devices of the drives of the devices 1, 3, 4 and 5”,control devices 4.3 MT Pg. 7 P2), the cooling liquid system comprising; 
a primary cooling liquid circuit, the cooling liquid flowing through the primary cooling liquid circuit being a primary cooling liquid (central water cooling device 6, Fig. 4, Specifically closed line systems 14.1, MT Pg. 11 P3)
 a primary heat exchanger for cooling the primary cooling liquid (main heat exchangers 7.1, Fig. 4 ,MT Pg. 11 P3),
secondary cooling liquid lines, the cooling liquid flowing through the secondary cooling liquid lines and passing through the cooling liquid channel of at least one cooling member of the at least one cooling member being a secondary cooling liquid (shown in Fig. 4, hoses 16.1-16.2, MT Pg. 13 P5, valves integrated into hoses thereby forming a separation between the first and secondary cooling liquids), 
at least one valve means for bringing at least one of the secondary cooling liquid lines into and out of cooling liquid exchange communication with the primary cooling liquid circuit (shown in Fig. 4, hoses 16.1-16.2, MT Pg. 13 P5, valves integrated into hoses thereby forming a separation between the first and secondary cooling liquids also Pg. 9 P3).
(secondary heat exchanger 12.2, Fig. 1, MT Pg. 8 P1). In the same field of endeavor, liquid cooling, Siemens teaches cooling liquid systems wherein the cooling members have cooling liquid channels in contact with the electrical parts (Fig. 9-1, 9-3, 9-19). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught by Stammen to have direct contact of the cooling channels and electrical components using a well-known cooling technique in order to achieve the predictable results of cooling the electrical parts being further motivated to achieve faster cooling by directly connecting the liquid cooling system to the heatsinks with direct contact to the electrical parts (Figure 9.1). 
Siemens further teaches at least one first secondary heat exchanger for transferring heat from the secondary cooling liquid of at least one of the secondary cooling circuits to the primary cooling liquid of the primary cooling circuit (heat exchanger Fig. 9-1, 9-3).
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 


The combination as applied above fails to explicitly teach a pump in the second cooling circuits, failing to teach an entirely separated 2nd cooling circuit, rather having nd cooling lines which form a circuit that overlaps with the 1st cooling circuit. In the same field of endeavor, heat transfer apparatuses, Patel teaches the use of a pump in both the primary and secondary cooling liquid circuits in a heat transfer apparatus wherein the 1st cooling circuit (Best shown in Fig. 2, comprised of primary branch A the thermostatic 3-way valve 14 and line 19, P0025) and 2nd cooling circuit (Fig. 2, branch B darker lines indicate where the coolant is circulating, P0025) can be allowed to exchange liquid (shown in Fig. 3, flow now goes through branches A and B). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above by adding a connection line and pump in the 2nd cooling circuit to form a completely separated 2nd cooling circuit and have a pump in both flow areas in order to enhance heat transfer efficiency when the primary cooler is not required (P0025-P0028). 
With respect to claim 2, Siemens further teaches wherein at least one cooling member comprises a body of an electrical component (Figure 6-5).  
With respect to claim 6, Siemens further teaches wherein the cooling liquid system further comprises at least one multifunctional regulator comprising a valve means of the at least one valve means and a first secondary heat exchanger of the at least one first secondary heat exchanqer for cooling the secondary cooling liquid by means of the primary cooling liquid (Figure 9-1 9-3, bypass valve heat exchanger combination).  
With respect to claim 7, Stammen further teaches at least one valve means is arranged for bringing at least one secondary cooling liquid circuit of a plurality of secondary cooling liquid circuits into and out of cooling liquid exchange communication (shown in Fig. 4, hoses 16.1-16.2, MT Pg. 13 P5, valves integrated into hoses thereby forming a separation between the first and secondary cooling liquids).
With respect to claim 8, Siemens further teaches wherein at least one cooling member comprises a first cooling member portion in heat transfer contact with electrical components of a controller and a second cooling member portion not in heat transfer contact with electrical components of a controller for providing a heat exchanger area for cooling ambient air (outside of heatsinks shown to be in contact with air, Figs. 9-1, 9-3).  
With respect to claim 9, Stammen further teaches wherein a fan is associated with at least one controller for generating an ambient air flow through the controller (fan 13, MT Pg. 7 P5).  
With respect to claims 10 and 11, Siemens further teaches wherein means for adjusting the temperature of the cooling liquid passing through the cooling liquid channel of at least one cooling member are provided (bypass valve for temperature control Figs. 9-1, 9-3).  
With respect to claim 12, Siemens further teaches wherein means for adjusting the amount of cooling liquid passing through the cooling liquid channel of at least one cooling member are provided (Figure 9-2, open circuit recommendation bypass valves).
With respect to claim 13, Stammen further teaches wherein at least one controller comprises a controller cabinet (controller cabinet 11.1 Pg. 7 P5), at least (control devices 4.3, fan 13, Pg. 8 P2).
With respect to claim 14, Stammen further teaches wherein at least one controller is an extruder station controller for controlling the operation of at least one extruder station (Pg. 6, P5 “drives 1.5 and 1.6 associated control devices are arranged together in a central control cabinet 11.1”)
With respect to claim 15, Stammen further teaches wherein at least one second secondary heat exchanger is provided for cooling a cooling air flow generated by a cooling air fan (“The secondary heat exchanger 12.1 is designed as an air-water exchanger and is combined with a fan 13 arranged inside the control cabinet 11.1.”, MT Pg. 7, P5). 
With respect to claim 16, Stammen further teaches wherein the cooling air flow is directed towards a filament exit area of at least one extruder station for cooling filaments exiting at least one extruder opening (MT Pg. 6, P6, blowing device 2 for cooling the freshly extruded filaments)  
With respect to claim 17, Siemens further teaches wherein, in at least one cooling liquid circuit of the cooling liquid system, at least two cooling members are arranged in parallel with each other for the passage of cooling liquid flowing in the cooling liquid circuit (Figure 9-1, 9-3, circuit passing through heatsinks arranged in parallel).  
Figure 9-1, 9-3, circuit passing through various modules and heatsinks 1).  
With respect to claim 19, Siemens further teaches wherein at least one motor controlled by a controller is cooled by a cooling liquid flowing in a cooling liquid circuit of the cooling liquid system (Figure 9-1, 9-3, circuit passing through line module, and motor module 1).  
With respect to claim 20, Siemens further teaches wherein, in at least one cooling liquid circuit, at least one cooling member and at least one motor are arranged serially or in parallel to each other for the passage of cooling liquid  Figure 9-1, 9-3, circuit passing through line module, and motor taught Pg. 304).  
With respect to claim 21, Siemens further teaches that the motor power unit modules are removable (Table 6-1, Figure 6-3 coolant connection).
With respect to claim 23, Siemens further teaches wherein at least one cooling member of the at least one cooling member comprises a body of one of the electrical components (Figure 9-1 9-3).
With respect to claim 24, Stammen further teaches wherein at least one valve means of the at least one valve means is arranged for bringing at least one of the secondary cooling liquid circuits of the secondary cooling liquid circuits into and out of cooling liquid exchange communication with the primary cooling liquid circuit (shown in Fig. 4, hoses 16.1-16.2, MT Pg. 13 P5, valves integrated into hoses thereby forming a separation between the first and secondary cooling liquids).
(shown in Fig. 4, hoses 16.1-16.2, MT Pg. 13 P5, valves integrated into hoses thereby forming a separation between the first and secondary cooling liquids).
With respect to claim 26, Stammen further teaches wherein the means for adjusting the amount of cooling liquid passing through the cooling channel of the at least one cooling member of the at least one cooling member comprise a valve (shown in Fig. 4, hoses 16.1-16.2, MT Pg. 13 P5, valves integrated into hoses thereby forming a separation between the first and secondary cooling liquids).
With respect to claim 27, Stammen further teaches wherein the machine comprises at least one draw frame station and wherein at least one controller of the at least one controller is a draw frame station controller for controlling the operation of at least one draw frame station of the at least one draw frame station (MT Pg. 7 P2 godets perform drawing).
With respect to claim 28, Stammen further teaches wherein the machine comprises at least one winding station and wherein at least one controller of the at least one controller is a winding station controller for controlling the operation of at least one winding station of the at least one winding station (controller 11.2, winding device 5, Fig. 4, MT Pg 8 P4).
With respect to claim 29, Stammen further teaches wherein, in at least one cooling liquid circuit of the cooling liquid system, at least two of the cooling members are arranged in parallel with each other for the passage of cooling liquid flowing in the (Parallel cooling members for winding device 5 and godets 4, Fig. 4, made of hoses 16.1, 16.2, 16.3 and 16.4).
With respect to claim 30, Stammen further teaches wherein the at least two of the cooling members are associated with different cooled controllers (winding device 5, godets 4 Fig. 4, control devices 4.3).
With respect to claim 31, the combination as applied above fails to explicitly teach wherein at least one electrical component of the electrical components is removably supported at at least one side of at least one cooling member of the at least one cooling member, however, it has been held by the courts that if desire to obtain access to an interior object is desired for any reason, it would have been obvious to one of ordinary skill in the art to make at least one supporting side removable to aid,  in this case, cleaning and maintenance of the electrical components. 
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose:' 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/G.W.B./Examiner, Art Unit 1741   


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741